Case 1:16-cv-22750-MGC Document 41 Entered on FLSD Docket 04/27/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                              Case No. 16-Civ-22750-COOKE
                              (Case No. 08-Cr-20870-COOKE)


  YALANSKI DAWKINS,

  Movant,

  vs.

  UNITED STATES OF AMERICA,

  Respondent.
  ___________________________________/
        ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION
          THIS MATTER was referred to the Honorable Lissette Reid, U.S. Magistrate,
  pursuant to 28 U.S.C. § 636(b)(1)(B) and S.D. Fla. Admin. Order 2019-2, for a report and
  recommendation on Movant’s Motion to Vacate Sentence Pursuant to 28 U.S.C. § 2255 (the
  “Motion”). ECF No. 33. On February 1, 2021, Judge Reid issued a Report and
  Recommendation (the “Report”) on Movant’s Motion. ECF No. 39. In her Report, Judge
  Reid recommends that: 1) Movant’s Motion be denied; 2) no Certificate of Appealability be
  issued; and 3) that this case be CLOSED by the Clerk of Court. Movant filed Objections to
  Judge Reid’s Report on February 15, 2021. ECF No. 40.
          I have reviewed Judge Reid’s Report and Recommendation, the objections thereto,
  and I have made a de novo review of the record. Upon doing so, I find Judge Reid’s Report
  and Recommendation to be clear, cogent, and compelling. Therefore, it is ORDERED and
  ADJUDGED that Judge Reid’s Report and Recommendation (ECF No. 39) is AFFIRMED
  and ADOPTED as the Order of this Court. Accordingly, the Motion to Vacate Sentence
  (ECF No. 1) is DENIED. Furthermore, a certificate of appealability is DENIED. The Clerk
  is directed to CLOSE the case.
Case 1:16-cv-22750-MGC Document 41 Entered on FLSD Docket 04/27/2021 Page 2 of 2




  DONE and ORDERED in chambers, at Miami, Florida, this 27th day of April 2021.




  Copies furnished to:
  Lissette Reid, U.S. Magistrate Judge
  Yalanski Dawkins
  Counsel of record
